internal_revenue_service number release date index number ------------------ ---------- ------------------------------------------------ ------------------ --------------------------------------------------------------- ----- ----------------------------- ---------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc tege eo2 plr-146327-08 date date legend trust board county state plan dear --------------- ------------------------------------------------- ---------------------------------------------------------- ------------------------- ----------------------------------------------------------------------- ----------------------------------------- ------------ ---------------------------------------------------------------- this is in reply to a letter date requesting a ruling that the income of trust is excluded from gross_income under sec_115 of the internal_revenue_code facts board oversees the public school system in county board a publicly elected body is a political_subdivision of state board adopted plan to provide post-employment welfare benefits to eligible retirees their spouses and dependents the county public school system is the only participating employer in plan plan provides benefits through a self- plr-146327-08 insurance arrangement benefits provided by plan include medical dental vision prescription drug life and long-term care benefits there is no cash-out of any amounts paid for plan benefits and no conversion of sick or vacation days to post-retirement medical benefits plan does not permit any benefits to be paid_by pre-tax salary reduction in administering plan reasonable efforts will be made to identify individuals who do not qualify as a spouse or dependent under sec_152 of the internal_revenue_code of the retiree who participates in plan the fair_market_value of coverage under plan for such individuals will be included in the gross_income of the retiree board created trust as a vehicle to pre-fund the benefits provided by plan trust funds are used to pay for plan benefits and trust administration_expenses trust is governed by a board_of between five and nine trustees the trustees consist of five county public school employees who serve as a condition of their employment and up to four additional trustees selected by board board may remove any trustee immediately upon providing written notice to the trustee board can also amend trust the income of trust consists of contributions to plan and investment_income no part of trust may be diverted to purposes other than the exclusive benefit of the plan participants and their beneficiaries no part of trust’s net_earnings may inure to the benefit of any private person other than the incidental benefit to the plan participants upon termination of trust the trust agreement provides that any assets remaining in trust will be used for the exclusive benefit of participants entitled to benefits under plan and to defray reasonable expenses of administering plan in no event will any trust assets be transferred to an entity that is not a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the code sec_115 law analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance plr-146327-08 of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization trust provides health benefits to retired employees of board which is a political_subdivision of state providing health benefits to retired employees of a political_subdivision of a state constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 trust performs an essential_governmental_function within the meaning of sec_115 of the code the income of trust accrues to board the sole participating employer in plan upon termination of trust its remaining assets will be distributed to fulfill an obligation assumed by board with respect to its employees in no case will trust assets be distributed to an entity that is not a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the code based on the information and representations submitted by trust we hold that the income of trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 accordingly trust’s income is excludable from gross_income under sec_115 of the code sec_6012 sec_6012 and sec_1_6012-2 of the regulations provide in part that every corporation as defined in sec_7701 subject_to taxation under subtitle a is required to file an income_tax return regardless of whether it has taxable_income or regardless of the amount of its gross_income sec_6012 provides that every trust having for the taxable_year any taxable_income or having gross_income of dollar_figure or over regardless of the amount of taxable_income must file an annual income_tax return sec_7701 and sec_301_7701-4 of the regulations define trust for purposes of sec_6012 plr-146327-08 if trust is classified as a_trust for federal_income_tax purposes no annual income_tax return is required to be filed by trust pursuant to sec_6012 since any income realized by trust is excluded from gross_income under sec_115 however if trust is a corporation as defined in sec_7701 it will be required to file an income_tax return pursuant to sec_6012 no opinion is expressed on the classification of trust as a_trust or corporation for federal tax purposes no opinion is expressed concerning the federal tax consequences of trust under any other provision of the code other than those specifically cited above this ruling concerns only the federal tax treatment of the trust’s income no opinion is expressed regarding the treatment of plan under any particular section of the code in particular no opinion is expressed concerning the federal tax consequences of contributions to or payments from plan including but not limited to whether amounts are excludable from the gross_income of employees former employees or retirees under sec_104 sec_105 or sec_106 sec_3 of revproc_2008_3 2008_1_irb_110 provides that the service will not issue a ruling concerning whether a self-insured_medical_reimbursement_plan satisfies the requirements of sec_105 for a plan_year accordingly no opinion is expressed concerning whether plan satisfies the nondiscrimination requirements of sec_105 of the code and sec_1_105-11 of the regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with a power_of_attorney on file we are sending a copy of this letter to your representative sincerely ________________________ sylvia f hunt assistant chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for sec_6110 purposes
